Citation Nr: 1634279	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to February 2, 2015 and a rating in excess of 20 percent from February 2, 2015, for lumbosacral strain.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to February 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) rating decision in January 2013 that, inter alia, (1) increased the rating for irritable bowel syndrome to 30 percent, effective June 14, 2012; (2) increased the rating for status post left knee injury to 20 percent, effective June 14, 2012; (3) granted service connection for right leg radiculopathy as secondary to service-connected lumbosacral strain, and assigned a 20 percent rating, effective June 14, 2012; and (4) continued a 10 percent rating for lumbosacral strain.  

The Veteran has only appealed the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain.  An interim supplemental statement of the case (SSOC) increased the rating for lumbosacral strain to 20 percent, effective February 2, 2015.  Because the Veteran was not awarded the fill benefit sought in this case, the increased rating claim for lumbosacral strain remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has jurisdiction over the claim of entitlement to a TDIU on appeal to comport with the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009).

In June 2016, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim for TDIU.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran has established service connection for irritable bowel syndrome, evaluated as 30 percent disabling; status post left knee injury, evaluated as 20 percent disabling; lumbosacral strain, evaluated as 20 percent disabling; right leg radiculopathy associated with lumbosacral strain, evaluated as 20 percent disabling; left leg radiculopathy associated with lumbosacral strain, evaluated as 10 percent; impingement syndrome right shoulder, evaluated as noncompensable (0 percent); and ganglion cyst, left wrist, evaluated as noncompensable (0 percent).  The combined schedular rating for the disabilities is 70 percent from February 2015. Therefore, the schedular criteria for a TDIU rating are met. 

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, at the June 2016 hearing, the Veteran testified he was working as a part-time pizza delivery driver, earning about $600 a month, and he has a four-year bachelor's degree in business administration.  He also testified that his back condition prevents him from gaining employment in an office job because he can't sit, stand, or lay in any one position for too long because his spine will lock up.  

In a May 2015 letter, the general manager of the Veteran's restaurant wrote that he witnessed him "several times with great pain in his lower back to the point where" he could not make it completely through his shift as a driver.  He also wrote that he may not be able to keep him employed because of the issues his back problems cause with scheduling drivers.  

On both February 2015 and May 2015 VA examination reports, both examiners stated that the Veteran's back condition impacted his ability to work.  The February 2015 examiner opined that "the Veteran is unable to perform heavy physical labor that requires prolonged standing, walking, or prolonged sitting.  He needs to alternate positions."  The May 2015 examiner opined that he "is unable to perform jobs that require prolong standing greater than 30 minutes, walking more than a quarter mile, lifting more than 10 pounds, sitting for more than 30 minutes, driving more than one hour, and bending due to his lower back pain.  [The Veteran] has currently missed multiple days of work and is currently working approximately 20-30 hours per week, which has decreased due to his current low back pain.  

Accordingly, the preponderance of the evidence demonstrates that the Veteran is not gainfully employed, and is precluded from securing and following substantially gainful employment due to his service-connected disabilities.


ORDER

A TDIU rating is granted.


REMAND

Regrettably, for the issue of an increased rating for the Veteran's service connected lumbosacral strain, the Board finds that further development of the record is necessary to meet VA's duty to assist the Veteran in developing evidence to substantiate his claim.  See 38 C.F.R. § 3.159 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA spine examination to be adequate, the examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran was provided VA examinations in October 2012, February 2015, and May 2015.  On October 2012 VA examination, the Veteran reported flare-ups causing difficulty walking, laying down, or sitting without pain. The VA examiner did not discuss if loss of function during flare-ups could be determined, and failed to identify any range-of-motion loss specifically due to pain.

On February 2015 VA examination, the Veteran reported having flare-ups several times per day of a severe severity, each lasting from a couple of minutes to a couple of hours.  The examiner noted that the examination was not being conducted during a flare-up, but the examination supports the Veteran's statements describing functional loss during flare-ups.  The Veteran reported that his symptoms did include pain, weakness, fatigability, or incoordination significantly limited function ability during flare-ups.  The VA examiner did not find additional limitation in range of motion of the thoracolumbar spine during flare-ups.  The examiner did not provide an explanation on why the examination supported the Veteran's statements describing functional loss during flare-ups but there was no additional limitation in range of motion during flare-ups.  

On May 2015 VA examination, the Veteran described having flare-ups lasting between 5 and 60 minutes, causing pain, rated 10 out of 10, with stabbing starting in the small of his back that goes up and down his spine, and numbness to the bottom of his right foot.  The examiner opined that "the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups."  The examiner stated that she was unable to say without mere speculation if there was more definitive loss of function due to flare-ups, explaining that the Veteran was not evaluated during a flare-up.  She did not provide any further explanation

The record reflects that the Veteran has a history of flare-ups of his lower back disability.  However, the VA examiners did not adequately address this history, in particular whether the Veteran experiences additional functional limitation during such flare-ups, as required by relevant law.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the . . . joint exhibits weakened movement, excess fatigability, or incoordination . . . .  [T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination."  8 Vet. App. 202, 207 (1995).  Moreover, "when discussing the [veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In this case, the October 2012, February 2015, and May 2015 examiners did not provided the necessary level of detail for adjudication purposes.  Accordingly, these examinations are inadequate and a new VA examination and opinion must be obtained.  Barr, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received since March 2015 for his low back disability, to include Durham VA Medical Center.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for disability not associated with the record.  The AOJ should secure for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected back disability.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups due to the Veteran's service-connected lumbar spine disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. 

In rendering the above opinion, even if the Veteran advances not having flare-ups at this time, the VA examiner should address the Veteran's reported flare-ups in the February 2015 and May 2015 VA examinations and in any VA treatment records.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the Veteran's reports, or explain why it is not feasible to render such an opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


